Exhibit 10.49

 

EXECUTIVE EMPLOYMENT AGREEMENT

BETWEEN

CHRISTOPHER & BANKS CORPORATION

AND

ANDREW K. MOLLER

 

THIS AGREEMENT is effective as of March 1, 2004, by and between Christopher &
Banks Corporation, a corporation duly organized and existing under the laws of
the State of Delaware (the “Corporation”) and Andrew K. Moller (“Executive”).

 

ARTICLE 1

EMPLOYMENT

 

1.1           The Corporation hereby employs Executive, and Executive agrees to
work for the Corporation as Chief Financial Officer, and to perform such related
duties as are assigned to him from time to time by the Chief Executive Officer
of the Corporation.

 

ARTICLE 2

TERM

 

2.1           The term of this Agreement shall be for a period commencing on the
date of this Agreement and terminating on March 1, 2007, unless sooner
terminated as hereinafter provided.  The Agreement shall thereafter continue in
effect from year to year unless either party provides ninety (90) days written
notice of  termination.

 

ARTICLE 3

DUTIES

 

3.1           Executive agrees, unless otherwise specifically authorized by the
Board of Directors of the Corporation, to devote his full time and effort to the
best of his abilities to his duties for the profit, benefit and advantage of the
business of the Corporation.  Executive shall report directly to the Chief
Executive Officer.

 

ARTICLE 4

COMPENSATION AND BENEFITS

 

4.1           The Corporation agrees to pay Executive an annual base salary of
Two Hundred Ninety Thousand Dollars ($290,000) payable at those intervals as the
Corporation shall pay other executives.  The base salary shall be reviewed
annually and appropriate increases, if any, shall be awarded to the Executive
with the approval of the Compensation Committee of the Board of Directors in its
sole discretion, but such base compensation shall not be reduced from that of
the prior year.

 

--------------------------------------------------------------------------------


 

4.2           Subject to the terms and conditions of such plans and programs,
the Executive shall be entitled to participate in the various employee benefit
plans and programs applicable to senior executives of the Corporation, including
but not limited to medical, life and other benefits as well as vacations, which
shall be at such times as reasonably determined by the Board of Directors of the
Corporation.

 

4.3           The Executive shall be eligible to receive a bonus in accordance
with the Corporation’s bonus plans as in effect and approved by the Board of
Directors from time to time.

 

4.4           Executive shall be entitled during each full calendar year in
which this Agreement remains in effect to four (4) weeks of paid vacation time,
and a pro rata portion thereof for any partial calendar year.  Any vacation time
not used during any such calendar year may not be carried forward to any
succeeding calendar year and shall be forfeited.  Employee shall not be entitled
to receive any payment in cash for vacation time remaining unused at the end of
any year.

 

ARTICLE 5

INSURANCE

 

5.1           The Corporation shall have the right at its own expense and for
its own benefit to purchase insurance on the Executive’s life, and the Executive
shall cooperate by providing necessary information, submitting to required
medical examinations, and otherwise complying with the insurance carrier’s
requirements.

 

5.2           The Executive shall be entitled to disability insurance in line
with the present policy of the Corporation, to be provided at the expense of the
Corporation.

 

ARTICLE 6

DEFINITIONS

 

6.1           “Cause” shall mean (i) any fraud, misappropriation or embezzlement
by Executive in connection with the business of the Corporation, (ii) any
conviction of a felony or a gross misdemeanor by Executive that has or can
reasonably be expected to have a detrimental effect on the Corporation, (iii)
any gross neglect or persistent neglect by Executive to perform the duties
assigned to him hereunder or any other act that can be reasonably expected to
cause substantial economic or reputational injury to the Corporation or (iv) any
material breach of Sections 7 or 8 of this Agreement, provided that the
existence of such neglect or material breach shall be determined by the written
agreement of the majority of the directors.  If Executive is a member of the
Board of Directors, he shall not vote on any such determination of “Cause,” nor
shall he be counted for purposes of determining a majority of the directors.
Provided further that in connection with an event described in Section 6.1(iii)
above, Executive shall first have received a written notice from the Corporation
which sets forth in reasonable detail the manner in which Executive has grossly
or persistently neglected his duties and Executive shall have a

 

2

--------------------------------------------------------------------------------


 

period of ten (10) days to cure the same, but the Corporation shall not be
required to give written notice of, nor shall Executive have a period to cure,
the same or any similar gross or persistent neglect or material breach which the
Corporation has previously given written notice to Executive hereunder and
Executive has cured such neglect or breach.

 

6.2           A “Change of Control” shall be deemed to have occurred if
(i) there shall be consummated (A) any consolidation or merger in which the
Corporation is not the continuing or surviving corporation or pursuant to which
shares of the Corporation’s common stock would be converted into cash,
securities or other property, other than a consolidation or a merger having the
same proportionate ownership of common stock of the surviving corporation
immediately after the consolidation or merger or (B) any sale, lease, exchange
or other transfer (in one transaction or a series of related transactions other
than in the ordinary course of business of the Corporation) of all, or
substantially all, of the assets of the Corporation to any corporation, person
or other entity which is not a direct or indirect wholly-owned subsidiary of the
Corporation, or (ii) any person, group, corporation or other entity
(collectively, “Persons”) shall acquire beneficial ownership (as determined
pursuant to Section 13(d) of the Securities Exchange Act of 1934, as amended,
and rules and regulations promulgated hereunder) of 50% or more of the
Corporation’s outstanding common stock.

 

6.3           “Confidential Information” means any information that is not
generally known, including trade secrets, outside the Corporation and that is
proprietary to the Corporation, relating to any phase of the Corporation’s
existing or reasonably foreseeable business which is disclosed to Executive
during Executive’s employment by the Corporation including information
conceived, discovered or developed by Executive.  Confidential Information
includes, but is not limited to, business plans; financial statements and
projections; operating forms (including contracts) and procedures; payroll and
personnel records; marketing materials and plans; proposals; supplier
information; customer information; software codes and computer programs;
customer lists; project lists; project files; training manuals; policies and
procedures manuals; health and safety manuals; target lists for new stores and
information relating to potential new store locations; price information and
cost information; administrative techniques or documents or information that is
designated by the Corporation as “Confidential” or similarly designated.

 

6.4           A “Competitor” means any person or organization which is a women’s
specialty apparel retailer whose operations compete with more than twenty
percent (20%) of the Corporation’s regular store locations or twenty percent
(20%) of the Corporation’s “Large Size” store locations as existing on the date
of termination of Executive.  Irrespective of the foregoing sentence, companies
which are deemed Competitors shall include Kohls Department Stores, Maurices (a
division of Amcena), Cato, Talbot’s, The Limited (including subsidiaries), Dress
Barn, United Retail Group,  Charming Shoppes (including all divisions), Casual
Corner Group (including all divisions), Coldwater Creek, J. Jill, Goody’s and
Chicos FAS.

 

3

--------------------------------------------------------------------------------


 

ARTICLE 7

NONCOMPETITION AND NONSOLICITATION

 

7.1           During Executive’s employment, Executive will not plan, organize
or engage in any business competitive with any product or service marketed or
planned for marketing by the Corporation or conspire with others to do so.

 

7.2           For a period of one year after termination of Executive’s
employment with the Corporation, Executive will not, without the written
permission of the Corporation, (i) directly or indirectly engage in activities
with a Competitor or (ii) own (whether as a shareholder, partner or otherwise,
other than as a 5% or less shareholder of a publicly held company), or (iii) be
connected as an officer, director, advisor, consultant or employee of or
participate in the management of any Competitor.

 

7.3           For a period of two years after termination of Executive’s
employment with the Corporation, Executive will not solicit, entice, or induce
(or attempt to do so, directly or indirectly), any employee of the Corporation
to be employed by any other party.

 

ARTICLE 8

CONFIDENTIAL INFORMATION AND TRADE DOCUMENTS

 

8.1           Unless authorized in writing by the Corporation, Executive will
not directly or indirectly divulge, either during or after the term of his
employment, or until such information becomes generally known, to any person not
authorized by the Corporation to receive or use it any Confidential Information
for any purpose whatsoever.

 

8.2           All documents or other tangible property relating in any way to
the business of the Corporation which are conceived by Executive or come into
his possession during his employment shall be and remain the exclusive property
of the Corporation and Executive agrees to return all such documents and
tangible property to the Corporation upon termination of his employment, or at
such earlier time as the Corporation may request of Executive.

 

ARTICLE 9

JUDICIAL CONSTRUCTION

 

9.1           Executive believes and acknowledges that the provisions contained
in this Agreement, including the covenants contained in Articles 7 and 8 of this
Agreement, are fair and reasonable.  Nonetheless, it is agreed that if a court
finds any of these provisions to be invalid in whole or in part under the laws
of any state, such finding shall not invalidate the covenants, nor the Agreement
in its entirety, but rather the covenants shall be construed and/or bluelined,
reformed or rewritten by the court as if the most restrictive covenants
permissible under applicable law were contained herein.

 

4

--------------------------------------------------------------------------------


 

ARTICLE 10

RIGHT TO INJUNCTIVE RELIEF

 

10.1         Executive acknowledges that a breach by the Executive of any of the
terms of Articles 7 and 8 of this Agreement will render irreparable harm to the
Corporation.  Accordingly, the Corporation shall therefore be entitled to any
and all equitable relief, including, but not limited to, injunctive relief, and
to any other remedy that may be available under any applicable law or agreement
between the parties, and to recover from the Executive all costs of litigation
including, but not limited to, attorneys’ fees and court costs.

 

ARTICLE 11

CHANGE OF CONTROL

 

11.1         If a Change of Control shall occur during the term of this
Agreement, all unvested rights to purchase stock under outstanding stock options
held by Executive shall vest immediately for the benefit of the Executive and
the Board of Directors will use its reasonable efforts to register such shares
under the Securities Act of 1933, as amended, if necessary.

 

11.2         If a Change of Control shall occur, the Executive shall be entitled
to receive from the Corporation or its successor the full base salary of
Executive under this Agreement for one (1) year in one cash installment.  This
payment shall be made by the Corporation within ten (10) business days of
consummating the terms and conditions of the transaction which give rise to the
Change of Control.

 

ARTICLE 12

TERMINATION (OTHER THAN FROM A CHANGE IN CONTROL)

 

12.1         The Corporation may terminate the employment of the Executive at
any time without cause by written notice of termination of employment to
Executive.  In the event that the Corporation terminates the employment of the
Executive by delivering notice in accordance with the preceding sentence, the
Executive shall receive as severance his base salary and benefits pursuant to
Section 4 (except bonus) from the date of termination until the later to occur
of (i) March 1, 2007 or (ii) twelve (12) months from the date of the notice of
termination; provided, however, if the Executive shall secure other employment
or a consulting position, the preceding severance amounts payable to the
Executive by the Corporation shall be offset and reduced by such other cash
compensation the Executive earns through such other employment or consulting
arrangements through March 1, 2007.  Notwithstanding the foregoing, upon
termination, Executive shall no longer be eligible under any of the
Corporation’s bonus plans.

 

12.2         The Corporation may terminate the Executive’s employment at any
time for Cause and at such time all compensation and benefits provided to
Executive under this Agreement shall immediately cease, subject to applicable
employment laws and regulations.

 

5

--------------------------------------------------------------------------------


 

12.3         This Agreement will terminate upon Executive’s death or upon
Executive’s disability that prevents him from performing his duties under this
Agreement for a continuous period of six months or for periods aggregating nine
months in any eighteen (18) month period and at such time all compensation and
benefits provided to Executive under this Agreement shall immediately cease,
subject to applicable employment laws and regulations.

 

ARTICLE 13

ASSIGNMENT

 

13.1         The Corporation shall not have the right to assign this Agreement
to its successors or assigns without the written consent of the Executive;
provided, however, the Corporation shall have the right to assign this Agreement
to any subsidiary, and all covenants or agreements hereunder shall inure to the
benefit of and be enforceable by or against its successors or assigns.

 

13.2         The terms “successors” and “assigns” shall include any corporation
which buys all or substantially all of the Corporation’s assets, or a
controlling portion of its stock, or with which it merges or consolidates.

 

ARTICLE 14

FAILURE TO DEMAND PERFORMANCE AND WAIVER

 

14.1         The Corporation’s failure to demand strict performance and
compliance with any part of this Agreement during the Executive’s employment
shall not be deemed to be a waiver of the Corporation’s rights under this
Agreement or by this operation of law.  Any waiver by either party of a breach
of can any provision of this Agreement shall not operate as or be construed as a
waiver of any subsequent breach thereof.

 

ARTICLE 15

ENTIRE AGREEMENT

 

15.1         The Corporation and Executive acknowledge that this Agreement
contains the full and complete agreement between and among the parties, that
there are no oral or implied agreements or other modifications not specifically
set forth herein, and that this Agreement supersedes any prior agreements or
understandings, if any, between the Corporation and Executive, whether written
or oral.  In particular, this Agreement supercedes and replaces in full the
Prior Agreement.  The parties further agree that no modifications of this
Agreement may be made except by means of a written agreement or memorandum
signed by the parties.

 

ARTICLE 16

GOVERNING LAW

 

16.1         The parties acknowledge that the Corporation’s principal place of
business is located in the State of Minnesota.  The parties hereby agree that
this Agreement shall be

 

6

--------------------------------------------------------------------------------


 

construed in accordance with the internal laws of the State of Minnesota without
regard to the conflict of laws thereof.

 

 

IN WITNESS WHEREOF, the Corporation has hereunto signed its name and the
Executive hereunder has signed his name, all as of the day and year first above
written.

 

 

CHRISTOPHER & BANKS CORPORATION

 

 

 

 

 

 

 

 

/s/ Michael J. Lyftogt

 

By:

  /s/ Joseph Pennington

Witness

 

 

Its:  Chief Operating Officer

 

 

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

/s/ Michael J. Lyftogt

 

/s/ Andrew K. Moller

Witness

 

Andrew K. Moller

 

7

--------------------------------------------------------------------------------